DETAILED ACTION
	This Office action is in response to the amendment filed October 26, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of BAE et al (8,697,338), WANG et al (2007/0160930) and KATAYAMA et al. (2012/0288796). 
The claimed invention recites the following:

    PNG
    media_image1.png
    627
    610
    media_image1.png
    Greyscale

WANG et al disclose coating composition useful as photoresist overcoat layers comprising a matrix polymer, an additive polymer that may comprise a fluorinated component and may be polymeric, see paragraph [0019] on page 2.  Example 5 in page 13 reports an allylhexfluoro alcohol-methyl-methacrylate copolymer formulate with a matrix polymer that is free of fluorine and silicon, which is then spin coated on a dried photoresist layer, see the attached example:

    PNG
    media_image2.png
    656
    446
    media_image2.png
    Greyscale

The additive polymer has a fluorinated group and is present in the composition in an amount of 0.5 weight percent which falls within the claimed weight percent as recited in claim 1. The reference lacks the use of a quencher compound in the topcoat layer.
Table 3 in column 27, lines 1-18 attached below:
    PNG
    media_image3.png
    293
    576
    media_image3.png
    Greyscale

The quencher component provides for improved DOF (depth of focus) having a quencher.
KATAYAMA et al report a negative resist pattern method as seen in Patterning Test 2, paragraph [0209] – [0210], page 72, shown below:

    PNG
    media_image4.png
    355
    870
    media_image4.png
    Greyscale

	Applicants are directed to paragraphs [0173] – [0174] for the disclosure of a protective layer overtop a resist film having an amine compound with a polymer comprising hexafluoro-2-propanol residues. The specific polymers in the protective films are disclosed in paragraph [0206].
Table 3 on page 73 report polymer blends in the topcoat layers, and is attached below:

    PNG
    media_image5.png
    353
    430
    media_image5.png
    Greyscale

Note the highlighted polymer blend and the amine additive.  
see the Applicants are further directed back to paragraph [0209] wherein the protective layer TC-1 is coated on Examples Resist 2-1 to Resist 2-24.  The skilled artisan is directed to use blends of polymers in the topcoat layer as well as have a basic amine additive as a compound or on a repeating unit of the polymer, see TC-4 below:

    PNG
    media_image6.png
    454
    415
    media_image6.png
    Greyscale

 Thus, it would have been prima facie obvious to one of ordinary skill in the art of pattern formation to use any of the protective layers in KATAYAMA et al using either a polymer alone or in combination as seen in WANG and KATAYAMA et al as well as adding a basic quencher through a compound addition or through a repeating unit of the polymer and reasonably expect improved consistency for hole size formation.
It also would have been prima facie obvious to one of ordinary skill in the art of photoresist overcoat layers to have a second fluorinated polymer as reported in WANG et al with a basic quencher as taught in BAE et al and KATAYAMA et al with the reasonable expectation of improved DOF as disclosed in BAE et al.
The rejection is repeated wherein the disclosure in WANG et al teach that the protective layer can be coated over a negative or positive working composition as seen in paragraph [0107] shown below:

    PNG
    media_image7.png
    323
    414
    media_image7.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
January 21, 2021